Citation Nr: 1504742	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-31 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1 Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral eye disorder.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic pain syndrome, to include a right knee disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2010, August 2010, and December 2013 rating decisions of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has claimed entitlement to service connection for a right knee disorder.  As the medical evidence of record indicates that in the past, when he sought medical treatment for his right knee disorder he received a diagnosis of chronic pain disorder, the original issue of entitlement to service connection for a right knee disorder has been expanded as noted on the title page of this decision consistent with Clemons.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for service connection for fibromyalgia and entitlement to service connection for a skin condition have been raised by the record in an October 2014 statement, and the issues of entitlement to service connection for a bilateral hip disorder, sleep apnea, and memory loss have been raised by the record in a November 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral eye disorder, entitlement to service connection for a bilateral hearing loss disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran has tinnitus due to his active duty service.

2.  The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War.

3.  Resolving all doubt in his favor, the Veteran has chronic pain syndrome due to his active duty service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, tinnitus was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Resolving doubt in favor of the Veteran, chronic pain syndrome was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable determination in regard to the claims decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Claims for Service Connection

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Tinnitus

In essence, the Veteran contends that he currently has tinnitus that had its onset in his period of active duty service.  In particular, the Veteran asserts that he was exposed to acoustic trauma as an infantryman.  He stated that he has experienced ringing in his ears ever since his active duty.

Service treatment records include no notations regarding tinnitus.  In October 1995, the Veteran declined a service separation examination.

The Veteran's DD 214 reveals that the Veteran's duty MOS was Cannon Crewmember and Water Treatment Specialist.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  According to the Duty MOS Noise Exposure Listing, the Veteran's duty MOS had a high probability of exposure to hazardous noise, and thus, the VA concedes exposure to hazardous noise.

In April 2010, the Veteran was afforded a VA audio examination.  The examiner remarked that the test results were inconsistent; as a result, the test results were considered invalid and unreliable.  As such, the examiner did not provide any test results.

The Board finds the Veteran's statements regarding the onset and continuation of his tinnitus to be credible.  His exposure to hazardous noise is conceded due to his Duty MOS.  Additionally, the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report the tinnitus that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  

The Board has considered the April 2010 VA examination report, in which the examiner was unable to provide test results.  However, as the April 2010 VA examiner did not fully discuss the Veteran's history or affirmatively disassociate the Veteran's tinnitus from his service, her opinion is at least balanced by the Veteran's credible statements.  As the Veteran is competent to describe his in-service noise exposure and current tinnitus, and his assertions are credible, the medical and lay evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Chronic Pain Disorder, to include Right Knee

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2014). 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

 "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

 Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id.

The Veteran's DD214 documents that he served in Southwest Asia from December 26, 1990, through July 7, 1991.  He received the Southwest Asia Service Medal with 3 Bronze Service Stars and the Saudi Kuwait Liberation Medal.  As such, the Veteran qualifies as a "Persian Gulf veteran."

Service treatment records show that in March 1995, the Veteran complained of recurrent lower extremity pain, despite having taken NSAIDs and having repeatedly been on a profile.  X-rays demonstrated no evidence of stress fractures, inflammatory, or neoplastic changes.  In October 1995, the Veteran declined a service separation examination.

A July 2008 VA treatment record documents the Veteran's complaints of right knee pain.  

In November 2008, the Veteran underwent VA compensation and pension examination.  The Veteran described pain along the medial and anterior aspects of both his knees.  The pain worsened with exercise, kneeling, sitting, and walking.  He knew of no specific cause behind his knee swelling.  An X-ray was negative for degenerative joint disease, soft tissue calcifications, or joint space narrowing.  The examiner indicated that the Veteran had no diagnosable knee condition.  This opinion was reiterated in a January 2009 addendum.

In March 2009, the Veteran told a VA treatment provider that he had suffered from chronic knee pain for the prior 15 years.  He said that the pain had been getting progressively worse.  On examination, the Veteran had normal range of motion of all joints.

In September 2009, a VA rheumatology specialist found that the Veteran did not have inflammatory arthritis.  The Veteran complained of diffuse pain in his joints and legs since his military service with particular pain in the right knee.  The examiner remarked that a musculoskeletal examination yielded normal results.  The examiner opined that a diagnosis of chronic pain syndrome would likely explain the Veteran's symptoms of diffuse pain that were out of proportion to the objective findings.  In December 2009, the Veteran saw another VA rheumatology specialist.  On examination, the examiner opined that the Veteran's multiple pain complaints were out of proportion to his exam.  X-rays were unremarkable.  The examiner opined that the Veteran's diagnosis was consistent with a chronic pain syndrome.

The Veteran underwent another VA compensation and pension examination in July 2010.  At that time, the Veteran complained of constantly painful knees.  No signs of acute inflammation were reported.  On objective examination the examiner indicated that the Veteran had normal bilateral knees.

In this case, the Board finds that the evidence of record is at least in relative equipoise on the question of whether the Veteran has a current chronic multi-symptom illness that causes right knee pain.  The Veteran has consistently complained of right knee pain since service.  Various examiners have been unable to provide an osteo or neurological diagnosis for his complaints of pain; the only consistent diagnosis for the Veteran's right knee complaints has been for Chronic Pain Syndrome.  Further, the Veteran's knee complaints were documented during his active military service.  In light of a finding that the Veteran's chronic knee pain manifested during active service within the Southwest Asia theater of operations, the question of whether the Veteran's current knee pain has become manifest to a degree of 10 percent or more need not be addressed.  See 38 C.F.R. § 3.317(a)(3).

In sum, based on the Veteran's consistent reports of right knee pain since service separation, and the supporting opinions of the September and December 2009 VA rheumatologists, the Board will give the Veteran the benefit of the doubt, and conclude that service connection is warranted for a current chronic multi-symptom illness manifest by chronic pain syndrome that causes right knee pain.  38 C.F.R. § 3.317.


ORDER

Service connection for tinnitus is granted.

Service connection for chronic pain syndrome, to include a right knee disorder, is granted.


REMAND

I.  Service Connection for Bilateral Hearing Loss Disability

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

As mentioned previously, the Veteran's DD 214 reveals that the Veteran's duty MOS was Cannon Crewmember and Water Treatment Specialist.  According to the Duty MOS Noise Exposure Listing, the Veteran's duty MOS had a high probability of exposure to hazardous noise, and thus, the VA concedes exposure to hazardous noise.

In April 2010, the Veteran was afforded a VA audio examination.  The examiner remarked that the test results were inconsistent; as a result, the test results were considered invalid and unreliable.  As such, the examiner did not provide any test results.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  At the same time, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  The Board is remanding the present claim to afford the Veteran another VA audiological compensation and pension examination to obtain accurate auditory thresholds; the Veteran is advised that his cooperation at the examination is essential.  If accurate auditory thresholds are not obtained due to the Veteran not following the instructions of the examiner, the claim for service connection for a bilateral hearing loss disability will be adjudicated based on the evidence of record.

II.  TDIU and Whether New and Material Evidence Has Been Submitted to Reopen a Claim for Service Connection for a Bilateral Eye Disorder

In December 2013 rating decision, the RO declined to reopen a previously denied claim for service connection for a bilateral eye disorder.  The RO also denied entitlement to a TDIU.  In an October 2014 notice of disagreement (NOD), the Veteran stated that he disagreed with the denial of the TDIU and decision not to reopen the claim for service connection for a bilateral eye disorder.  No statement of the case (SOC) has been issued addressing these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder. 

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Thereafter, schedule the Veteran for an audiology examination by an appropriate examiner to determine the presence, nature and etiology of any diagnosed hearing loss.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his history, lay assertions, and the pertinent medical evidence.  

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed hearing loss is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner should be informed that exposure to hazardous noise during active duty service has been conceded.

3.  Issue a SOC to the Veteran and his representative, addressing the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral eye disorder, and entitlement to a TDIU.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should these two issues be returned to the Board for further appellate consideration, if otherwise in order.

4.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


